Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 07/28/22 is acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/22 has been entered.

Status of Claims
Claims 1-3, 5-12 and 14-20 are pending. 
In the submission filed 06/07/22, claims 1, 4, 10, 11, 13, 19 and 20 were amended, and no claims were added or cancelled. In the submission filed 07/28/22, claims 1, 10 and 19 were further amended, claims 4 and 13 were cancelled, and no claims were added.
Claims 1-3, 5-12 and 14-20 are rejected. 

Response to Arguments
Regarding the rejections under 35 U.S.C. 112
The rejections under 35 U.S.C. 112 have been rendered moot in view of the cancellation of the subject matter in question. 

Examiner's Comments
Intended Use/Functional Language
Claims 1, 10 and 19 recite:
"parse … to identify concepts comprising conditions and constraints in a contract defined in the textual language of the policy document relating to claim validity"
"generate … to map text of the sentences into the probabilistic logic formulas"
Claim 19 recites:
"A computer program product … to cause the processor to:"
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not limit the scope of the claims. See rejection under 35 U.S.C. 103 below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"computer-executable components comprising: a policy processing component … and a claim management component …" (claims 1-9)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claims 1, 10 and 19 recite "generat[] … the long-short term memory sequence-to-sequence model, …." The underlined language lacks antecedent basis. 
Claims 2, 3, 5-9, 11, 12, 14-18 and 20 are rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baluta et al. (U.S. Patent Number 8,666,785), hereafter Baluta, in view of Singla et al. ("Entity Resolution with Markov Logic"), hereafter Singla, further in view of Sen et al. ("Approximate Computing for Long Short Term Memory (LSTM) Neural Networks"), hereafter Sen, and further in view of Becerra et al. (U.S. Patent Application Publication No. 2010/0145734 A1), hereafter Becerra. 

Regarding Claims 1, 10 and 19
Baluta teaches:
(element 1) a memory that stores computer-executable components; and (7:26-44)
(element 2) a processor, operatively coupled to the memory, that executes the computer-executable components, the computer-executable components comprising: (7:26-44)
(element 3) a policy processor component (7:26-44 computer/ software) that employs machine learning (2:49-64) to transform a policy document into … logic formulas (taught by steps A-F, below), the transforming comprising: 
Note: although some portions of Baluta cited below regarding structuring and coding unstructured text are illustrated or exemplified with respect to a transaction record such as a claim submission, at 7:57-59 Baluta states that "claim policies, and substantiating health care plans can be encoded as 'documents' in the methods and systems described herein," that is to say, the structuring, coding, etc. operations described with respect to "documents" or specifically claims submissions, etc. are also applicable to claim policies, etc.
(step A) parsing, via the processor, using a natural language processing algorithm, textual language of a policy document in a natural language format to identify concepts comprising conditions and constraints in a contract defined in the textual language of the policy document relating to claim validity, (Fig. 1, 112, 114, 116, 1:65-2:34, 2:65-3:61, 4:35-6:35, 7:5-10, 7:20-26, 7:57-63)
(step B) extracting, via the processor, from the hierarchy, relationships between pairs of the concepts, (2:24-34, 2:49-4:26, 5:15-6:36, 7:20-26, 7:64-8:61, 11:11-52)
(step C) creating, via the processor, an ontology based on the concepts and the relationships, (2:24-34, 2:49-4:26, 5:15-6:36, 7:20-26, 7:64-8:61, 11:11-52) 
(step D) for respective sentences of the policy document, generating, via the processor, the … logic formulas, … to map text of the sentences into the … logic formulas (e.g., Fig. 4, 408, 9:53-10:24), and (1:65-2:34, 4:35-6:36, 6:51-7:19, 7:51-11:52, 9:53-10:24, Fig. 4; note: although Baluta speaks sometimes of mapping terms rather than sentences, it is understood that Baluta also maps sentences in order to determine validity of claim submissions by reference to claim policies, as taught by Baluta, see element 4 below; see also note at element 3 above)
(element 4) a claim management component (7:26-44 computer/ software) that determines, via the processor, a validity status of a claim and a probability that the validity status is correct based on an evaluation, using the … logic formulas, of claim data relating to the claim and … (Fig. 1, 1:65-2:34, 4:35-5:15, 7:8-19, 7:45-63)
Baluta (see step D above) implicitly teaches aligning the logic formulas to the ontology, wherein logic formulas that violate the alignment are discarded, but does not explicitly disclose in its entirety the following limitations. However, Singla teaches:
(element 3) … probabilistic … (Abstract, 1-4, authors' approach combines first order logic and probabilistic graph models/Markov random fields by attaching weights to first-order logic formulas, referencing endnote 36, Richardson et al., "Markov Logic Networks" (by same co-author), hence probabilistic logic formulas representing sentences in knowledge base (ontology))
(step D) … probabilistic … probabilistic … (Abstract, 1-4, as per above)
(steps F, G) aligning, via the processor, the probabilistic logic formulas to the ontology using a sequence alignment algorithm, and assigning, via the processor, maximization weights to the aligned probabilistic logic formulas using an expectation-maximization algorithm; (Abstract, 1-4, 9, as per/further to above, possible world assigns truth value to each possible ground atom, and if world violates formula, it has zero probability or is less probable, i.e., if any ground atom violates alignment with knowledge base (ontology), it should be discarded; weights are assigned to the formulas according to probability/strength of constraint/likelihood, and may be assigned using an expectation-maximization (EM) algorithm)
(step H) wherein training data for the expectation-maximization algorithm comprises grounded atoms in a set of the aligned probabilistic logic formulas; (p. 4, col. 1, see pp. 1-4, 9 for context)
(element 4) … probabilistic … (Abstract, 1-4, as per above)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Baluta's system and methods for automated insurance claims processing (in the service of adjudicating insurance claims for validity), by incorporating therein these teachings of Singla pertaining to using probabilistic logic formulas to represent sentences of a knowledge base, aligning the formulas to the knowledge base, assigning weights to the formulas, and training data, because this provides the expressiveness of first-order logic while avoiding its brittleness, in other words, handles uncertainty and tolerates imperfect and contradictory knowledge, which generally characterize a real world knowledge base. See Singla, 4, and Richardson et al. ("Markov Logic Networks"), 1-2. Thus, too, the combination in question amounts to combining prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Baluta does not explicitly disclose in its entirety but, in analogous art, Sen teaches:
(step D) … using the long-short term memory sequence-to-sequence model …; (pp. 2266-2269)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Baluta's system and methods for automated insurance claims processing (in the service of adjudicating insurance claims for validity), by incorporating therein these teachings of Sen pertaining to a long-short term memory sequence-to-sequence model, because Baluta already performs natural language processing (NLP) to produce structured policies and claim submissions, and Sen teaches an enhanced way of performing NLP to generate structured semantically equivalent content from natural language text, see Sen, pp. 2266-2269. Accordingly, Sen enhances Baluta's processing by making it more robust and accurate. Thus, in addition, the combination in question amounts to combining prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Baluta does not explicitly disclose in its entirety but Becerra teaches:
(step E) assigning, via the processor, confidence scores (e.g., "required target confidence level for validating a … claim corresponding to the assigned risk score"; "total confidence level") to one or more rules relating to the probabilistic logic formulas; (0080-0081, 0083-0088, 0094, Figs 5 and 7, claim 1, for background see 0073ff; 0145-0166; 0238-0245, Fig. 22, 23; 0277-0280, Fig. 25; 0217-0220)
(element 4) … determines, via the processor, a reason (e.g., "corroborating data source") for the validity status, wherein the claim management component determines that the reason has a highest probability of being a correct reason for the validity status as compared to other reasons for the validity status that are potentially the correct reason. (0086, 0088 "Each of the corroborating data sources has assigned to it a contributory validation score proportionate to its relative degree of confidence for establishing the veracity of the claim.", Figs 5 and 7)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Baluta's system and methods for automated insurance claims processing (in the service of adjudicating insurance claims for validity), by incorporating therein these teachings of Becerra pertaining to confidence scores and reasons for validity status, because this would provide for increased confidence in determinations of validity/ invalidity of a claim, thus permitting streamlining of the claims adjudication process, including expediting of the process and elimination/reduction of manual verification required by the claimant (i.e., the requirement imposed on the claimant to bring documentary/evidentiary proof of the claim). See Becerra, Abstract, 0008-0021, 0034. Accordingly, the combination in question amounts to combining prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 2 and 11
Baluta in view of Singla, Sen and Becerra teaches the limitations of base claims 1 and 10 as set forth above. Baluta further teaches:
wherein the validity status is selected from a group of validity statuses consisting of a valid status that indicates the claim is determined to be valid and an invalid status that indicates the claim is determined to be invalid. (Fig. 1, 1:65-2:34, 4:35-5:15, 7:8-19, 7:45-63)

Regarding Claims 3 and 12
Baluta in view of Singla, Sen and Becerra teaches the limitations of base claims 1 and 10 as set forth above. Baluta further teaches:
wherein the conditions and the constraints define criteria (e.g., thresholds, values, rules by which rules engine operates, claim terms by which compliance with structured/ coded claim policy (validity) is determined) to be employed to determine whether claims are to be indicated as having a valid status or an invalid status. (Fig. 1, 1:65-2:34, 4:35-5:15, 7:8-19, 7:45-63) 

Regarding Claims 5 and 14
Baluta in view of Singla, Sen and Becerra teaches the limitations of base claims 1 and 10 as set forth above. Baluta further teaches:
wherein the claim management component facilitates, via an interface component, presentation of information relating to at least one of the validity status, the probability that the validity status is correct, a reason for the validity status, or a probability that the reason is a correct reason for the validity status. (3:21-30, 4:21-26)

Regarding Claims 6 and 15
Baluta in view of Singla, Sen and Becerra teaches the limitations of base claims 1 and 10 as set forth above. Baluta further teaches:
wherein the contract is an insurance policy. (1:15-21)

Regarding Claims 7 and 16
Baluta in view of Singla, Sen and Becerra teaches the limitations of base claims 1 and 10 as set forth above. Baluta further teaches:
wherein the policy processor component encodes the conditions and the constraints to generate the … logic formulas, and (As per prior art cited for claims 1, 10 and 19, steps A and E)
stores the … logic formulas and information relating to the conditions and the constraints in a knowledge database component. (2:65-3:67, 7:20-44, 7:64-8:61, 10:20-24)
Singla further teaches:
… probabilistic … (Abstract, 1-4)
… probabilistic … (Abstract, 1-4)

Regarding Claim 8 
Baluta in view of Singla, Sen and Becerra teaches the limitations of base claim 1 as set forth above. Baluta further teaches:
wherein the claim management component evaluates the probabilistic logic formulas and the claim data relating to the claim, and determines the validity status of the claim and the probability that the validity status is correct based on evaluation results of the evaluation. (Fig. 1, 1:65-2:34, 4:35-5:15, 7:8-19, 7:45-63) 

Regarding Claim 9
Baluta in view of Singla, Sen and Becerra teaches the limitations of base claim 1 as set forth above. Baluta further teaches:
wherein the policy processor component receives, via an interface component, input data that indicates a first condition of the conditions, indicates a first constraint of the constraints, filters out a second condition, or filters out a second constraint. (3:1, 4:35-6:35, 7:66-8:1)

Regarding Claim 17
Baluta in view of Singla, Sen and Becerra teaches the limitations of base claim 10 as set forth above. Baluta further teaches:
evaluating, by the system, the probabilistic logic formulas and the claim information relating to the claim to generate evaluation results, comprising the evaluation result, wherein the evaluating comprises extracting factual information from the claim information, wherein the factual information relates to one or more facts associated with an event or a physical condition associated with a user identity associated with the claim. (Fig. 1, 1:65-2:34, 4:35-5:15, 7:8-19, 7:45-63, 10:25-11:52)

Regarding Claim 18
Baluta in view of Singla, Sen and Becerra teaches the limitations of base claim 10 as set forth above. Baluta further teaches:
determining, by the system, that the claim violates a condition of the conditions or a constraint of the constraints, based on the evaluation result of the evaluating, using the probabilistic logic formulas, of and the claim information; and (Fig. 1, 1:65-2:34, 4:35-5:15, 7:8-19, 7:45-63) 
determining, by the system, that the validity status of the claim is an invalid status based on the determining that the claim violates the condition or the constraint. (Fig. 1, 1:65-2:34, 4:35-5:15, 7:8-19, 7:45-63)

Regarding Claim 20
Baluta in view of Singla, Sen and Becerra teaches the limitations of base claim 19 as set forth above. Baluta further teaches:
wherein the validity status is selected from a group of validity statuses consisting of a valid status that indicates the claim is determined to be valid and an invalid status that indicates the claim is determined to be invalid. (Fig. 1, 1:65-2:34, 4:35-5:15, 7:8-19, 7:45-63)
Becerra further teaches:
determine an explanation for the validity status that has a highest probability of being a correct explanation for the validity status as compared to other explanations for the validity status that are potentially the correct explanation, and (Figs. 5-7, Assigned Confidence Value, 0086, 0088)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references:
Crabtree '584, 0061-0063, and Crabtree '453, 0048-0050, teach, inter alia, using a natural language processing algorithm to parse a natural language contract to identify terms and conditions thereof.
Sutskever, DeVries and Sun teach, inter alia, using long-short term memory sequence-to-sequence models or similar machine learning/recurrent neural network models for a variety of tasks such as translation and the like.
Karres, Riskin, Jean-Mary, Yanosy, Roth, Bounouane, Haley, Toivanen, Shvaiko and Otero-Cerdeira teach, inter alia, ontology construction (including natural language processing and forming a hierarchy of concepts and relationships between concepts) and ontology alignment, with at least Karres, Yanosy, Bounouane and Haley teaching, inter alia, representing sentences in an ontology as logic formulas (and in at least some cases, probabilistic logic formulas), and at least Yanosy and Roth teaching, inter alia, determining whether a transaction or event complies with requirements of an ontology.
Malaviya, e.g., 0006, 0013, claims 3, 9, teaches, inter alia, assigning a confidence score to a rule. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWP/
Examiner, Art Unit 3692

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692